Citation Nr: 1800295	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  16-38 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army from May 1953 to May 1955.

This matter came before the Board of Veterans' Appeals (Board) on appeal from October 2012 and February 2013 decisions of the Columbia, South Carolina, Regional Office (RO). On his August 2016 VA Form 9, the Veteran requested a Travel Board hearing. In September 2017, the Veteran withdrew his hearing request. Therefore, the Board will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704(e) (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Board has determined that additional development is required and, therefore, the appeal is REMANDED as directed below.

1.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.

2.  Reasons for the remand:  

The RO is advised that the Board's current action is based on the heightened duty to assist veterans whose claims are based on service personnel and treatment records which were destroyed and presumed missing due to the 1973 fire at the NPRC. 

The record indicates that the RO attempted to obtain morning reports but the request was incomplete and could not be performed. Therefore, another attempt is required.

3. The RO should contact the appropriate service entity to obtain morning reports, Surgeon General Office (SGO) reports, and any additional reports from the Veteran's service at Fort Knox, Kentucky, that would indicate treatment for a back disorder while in service.

4.  Conduct any other appropriate development, including conducting any medical examinations after receipt of any information as a result of the above. 

5.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 


	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




